 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9       KEWAL SINGH,                                               Case No. 1:17-cv-01373-SAB

10                      Plaintiff,                                  ORDER DENYING PLAINTIFF’S MOTION
                                                                    FOR SUMMARY JUDGMENT AND
11             v.                                                   GRANTING DEFENDANT’S MOTION FOR
                                                                    SUMMARY JUDGMENT
12       FEDERAL CROP INSURANCE
         CORPORATION,                                               (ECF Nos. 21, 22, 23, 24)
13
                        Defendant.
14

15

16                                                             I.

17                                                  INTRODUCTION

18            This is an action for judicial review under the Administrative Procedure Act, 5 U.S.C. §

19 701, et seq., of final agency action relating to the federal crop insurance program. Plaintiff seeks
20 review of the good farming practices determination pertaining to Plaintiff’s 2015 almond crop.

21 Currently before the Court are the parties’ cross-motions for summary judgment. The Court
                                                           1
22 heard oral arguments on December 12, 2018. (ECF No. 25.) Counsel Tracy Agrall appeared

23 for Plaintiff Kewal Singh (“Singh” or “Plaintiff”), and counsel Benjamin E. Hall appeared for

24 Defendant Federal Crop Insurance Corporation (“FCIC” or “Defendant”).                                 (Id.)    Having

25 considered the moving, opposition and reply papers, the declarations and exhibits attached

26 thereto, arguments presented at the December 12, 2018 hearing, as well as the Court’s file,
27   1
      All references herein to pagination of specific documents pertain to those as indicated on the upper right corners
     via the CM/ECF electronic court docketing system.
28


                                                               1
 1 Plaintiff’s motion for summary judgment is DENIED, and Defendant’s motion for summary

 2 judgment is GRANTED.

 3                                                II.

 4                                        BACKGROUND

 5         A.     Procedural History

 6         On October 12, 2017, Plaintiff filed this action seeking judicial review and declaratory

 7 relief under the Administrative Procedure Act (“APA”). (ECF No. 1.) On December 22, 2017,

 8 Defendant filed an answer. (ECF No. 9.) On February 6, 2018, pursuant to U.S.C. § 636(c)(1),

 9 the parties consented to the jurisdiction of the undersigned magistrate judge to conduct all

10 proceedings in this matter, including trial and entry of final judgment. (ECF Nos. 14, 15.) On

11 April 26, 2018, Defendant lodged the Administrative Record with the Court. (ECF No. 19.) On

12 July 23, 2018, Plaintiff filed a motion for summary judgment. (ECF No. 21.) On August 22,

13 2018, Defendant filed an opposition to Plaintiff’s motion for summary judgment and a cross-

14 motion for summary judgment. (ECF No. 22.) On September 19, 2018, Plaintiff filed a reply

15 brief in support of his motion for summary judgment and in opposition to Defendant’s cross-

16 motion for summary judgment. (ECF No. 23.) On October 3, 2018, Defendant filed a reply in

17 support of Defendant’s cross-motion for summary judgment. (ECF No. 24.) The Court heard

18 oral arguments on December 12, 2018. (ECF No. 25.)

19         B.     Plaintiff’s Allegations in the Complaint

20         Plaintiff was engaged in almond farming in the County of Fresno, California, during the

21 time period relevant to this matter. (Compl. ¶ 1, ECF No. 1.) Under the Federal Crop Insurance

22 Act, crop insurance is available through private approved insurance providers (“AIP(s)”), with

23 such policies reinsured and regulated by the Defendant, FCIC. (Compl. ¶ 5.) The FCIC is a

24 government owned corporation managed by the U.S. Department of Agriculture (“USDA”), and

25 the Risk Management Agency (“RMA”). (Compl. ¶¶ 2, 5.)

26         In 2015, Plaintiff’s almond orchard was covered by a certain crop insurance policy

27 insuring production and revenue for the crop, bearing Crop Insurance Policy No. MP-03923094.

28 (Compl. ¶ 7.) The Policy insured the 194-acre almond crop against drought, heat, and other


                                                  2
 1 natural causes of crop failure. (Id.) During the 2015 crop season, the Central Valley of

 2 California experienced severe heat conditions which allegedly caused Plaintiff to suffer insurable

 3 losses to his almond crop, and Plaintiff timely submitted a claim to Rain and Hail Insurance

 4 Service (“RHIS”), an AIP, on April 6, 2015. (Id.)

 5          On April 29, 2016, RHIS denied Plaintiff’s insurance claim, finding that a lack of

 6 adequate irrigation severely affected the production for the 2015 crop year. (Compl. ¶ 9.) On

 7 July 1, 2016, Plaintiff requested a good farming practices (“GFP”) determination from RMA.

 8 (Compl. ¶ 11.) On October 13, 2016, RMA upheld RHIS’s assessment that Plaintiff did not

 9 follow good farming practices due to his failure to provide irrigation water to the almonds at

10 appropriate times and amounts in the 2014 crop year, which in turn impacted the 2015 crop.

11 (Id.)

12          Following RMA’s determination, Plaintiff filed a complaint in the above-entitled court on

13 October 12, 2017, seeking judicial review and declaratory relief pursuant to the APA and the

14 Federal Crop Insurance Act, 7 U.S.C. § 1501 et seq. (Compl. ¶ 5.) In summary, Plaintiff argues

15 that Defendant improperly denied crop insurance indemnity for Plaintiff’s 2015 crop under the

16 federally reinsured crop insurance policy. (Compl. ¶ 6.) Plaintiff seeks relief under the APA

17 asserting the agency’s GFP determination is in contradiction of the evidence of record, is

18 arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law. (Compl.

19 ¶¶ 16-17.) Plaintiff also seeks a declaration that: 1) Plaintiff suffered crop loss due to insured
20 natural causes and therefore is entitled to coverage under the policy; 2) Plaintiff’s crop loss is not

21 due to lack of good farming practices; 3) Plaintiff is entitled to payment of its 2015 crop

22 insurance claim and the indemnity shall be due and payable; and 4) Defendant’s good farming

23 practice determination was arbitrary and capricious. (Compl. ¶ 24.)

24          C.      Factual Background in the Administrative Record

25          The following subsections outline the facts contained in the administrative record that are

26 most relevant to the Court’s review of the agency’s GFP determination.
27          1.      RHIS Insurance Adjuster Site Visits

28          After Plaintiff filed his insurance claim, the RHIS adjuster visited the orchard multiple


                                                      3
 1 times. On April 24, 2015, the adjuster noted: “Visited ranch for GSI. Definite payable. Crop is

 2 light. Will appraise in May/June.”2 (Administrative Record (“AR”) 341.) On June 12, 2015, the

 3 adjuster noted: “Looks like trees haven’t had water for some time. Crop is definitely very light .

 4 . . Don’t know what’s going on with water issue here. Need to speak to grower. A lot of trees

 5 are dying.” (Id.) On June 16, 2015, the adjuster noted: “Spoke to grower. He says he’s been

 6 irrigating again a few days ago.” (AR 342.)

 7            The entry for July 7, 2015, states “Spoke to insured. He said he’s continuing to farm

 8 almonds, irrigating, etc.” (Id.) On July 9, 2015, the adjuster noted: “Visited ranch. Looks like

 9 its [sic] been abandoned. No evidence of recent irrigation.” (Id.) On August 7, 2015, the

10 adjuster noted: “Visited ranch again. Very bad. Possibly 80% of orchard is dead or at point of

11 no return. No evidence of recent irrigation. Took photos.” (Id.) On September 3, 2015, the

12 adjuster noted: “Called & spoke to insured. Requested input records again. He says already

13 harvested crop, around 30,000 lbs. total. Only about 150 lbs/a.” (AR 343.)

14            The RHIS adjuster also took photographs of Plaintiff’s almond orchard and the

15 neighboring orchard owned by another farmer. The photos include: 1) the neighboring orchard

16 on June 18, 2015 (AR 296-97); 2) Plaintiff’s orchard, irrigation equipment, and utility meter, on

17 June 12 and June 18, 2015 (AR 306-337); 3) a picture of Plaintiff’s orchard on one side with the

18 neighboring almond orchard on the other side on June 18, 2015 (AR 338-339); and 4) Plaintiff’s

19 orchard on August 7, 2015 (AR 298-305).
20            2.       RHIS’s Denial of Plaintiff’s Insurance Claim

21            On April 29, 2016, RHIS denied Plaintiff’s claim asserting that he had not properly

22 irrigated the orchard in 2014 and such lack of adequate water had affected the crop production

23 for the 2015 crop year. (AR 283-85.) The RHIS denial stated in relevant part:

24            Your irrigation well was not operating during the winter and spring months and
              personal observations during the year by the adjuster and myself showed lack of
25            sufficient water application to produce a crop at the guaranteed level. Almond
              trees with the use of micro sprinklers require the annual application of 4.36 ac/ft.
26            of water. We have not been able to confirm application of water post-harvest
27   2
      The handwritten adjuster notes are written in all capitalized letters, however for purposes of this opinion, all such
     quotations have been changed to standard sentence capitalization.
28


                                                                4
 1              2014, through the winter months nor adequate amounts throughout the year.
                Although there was a heat event in March of 2014 [sic], it was not to the degree
 2              that would cause the lack of crop you are claiming as a standalone event . . .

 3              . . . Therefore . . . [RHIS] must deny your claim for loss to your almond crop. The
                lack of adequate irrigation severely affected the crop production for the 2015 crop
 4              year. Which [sic] has prevented RHIS from determining any actual losses due to
                weather related production losses. Therefore, RHIS must appraise your crop at
 5              the full guarantee as per the policy procedures for not following good farming and
                irrigation practices under the USDA, FCIC program . . .
 6
                . . . As found in the Common Crop Insurance Policy . . . If you disagree with our
 7              decision of what constitutes a good farming practice, you must request a
                determination from FCIC of what constitutes a good farming practice before
 8              filing any suit against FCIC.

 9 (AR 283-84.) Following a request for reconsideration, RHIS upheld its denial of Plaintiff’s

10 claim on June 6, 2016. The letter repeated much of the language in the original April 29, 2016

11 denial letter, and also stated:

12              We have reviewed the documents provided and have determined that based on
                your lack of adequate irrigation for your almond acreage in 2013 and 2014
13              contributed [sic] to the lack of almonds produced in the crop year 2015. This is
                not an insurable covered peril and therefore your claim must remain denied for
14              failure to follow recognized good farming practices for the insured crop and
                failure to carry out a good irrigation practice for the insured crop . . . Almond
15              trees with the use of micro sprinklers require the annual application of 4.36 ac/ft.
                of water. Based on the irrigation information that you provided for our review, it
16              confirms that you only applied 2.24 ac/ft in crop year 2014 and 2.36 ac/ft in crop
                year 2014. Although there was a heat event in March of 2015, it was not to the
17              degree that would cause the lack of crop you are claiming as a standalone event.
            3
18 (AR 287.)             RHIS notified Plaintiff that a request for reconsideration must be filed with

19 USDA/RMA within thirty (30) days of receipt of the letter. (AR 289.)
20              3.       Plaintiff’s Request for a GFP Determination from RMA

21              On July 1, 2016, Plaintiff submitted a request for a determination of good farming

22 practices to RMA. (AR 267-72.) Plaintiff raised several points of contention, with the following

23 excerpts most relevant to RMA’s determination:

24              The Denial Letter incorrectly indicates that the irrigation pump and well was not
                operating during the winter and spring months and ‘personal observations’
25              showed lack of sufficient water allocation. In fact, the adjustor and Mr. Gribbens
                visited the property on a particular day the pump was not operating but the pump
26              was consistently being used during the entire growing season as conclusively
                proven by the monthly pump PG&E billings . . . This comment in the Denial
27
     3
         The Court notes that the letter provides two different figures for the year 2014, 2.24 and 2.36. It appears that RHIS
28 intended to provide the figures of 2.24 acre-feet in crop year 2013, and 2.36 acre-feet in crop year 2014.


                                                                  5
 1          Letter should accordingly be given no weight . . .

 2          The Denial Letter incorrectly indicates that almond trees with micro sprinklers
            require the annual application of 4.36 ac/ft of water. It appears that this number
 3          was derived from the [CIMIS Figures] but this generalized number does not take
            into consideration the area where the subject orchard is located, the soil type, or
 4          average water application of farmers in the same approximate locale. The
            estimate is only an average (for non-drought years) and not a case-by-case
 5          determination. Nor does this average for non-drought irrigation consider the
            economics of some degree of deficit irrigation strategy in a severe drought year.
 6          The Grower provided information demonstrating that adequate water was applied
            post-harvest in 2014 to prepare the orchard for the 2015 growing season. The
 7          issue is whether sufficient water was provided to produce a full crop and not
            whether ideal amounts of water were applied as if no drought was occurring in
 8          California.

 9          The Denial Letter incorrectly indicates that the irrigation information provided
            ‘confirms that you only applied 2.24 ac/ft in crop year 2014 and 2.36 ac/ft in crop
10          year 2014’ which does not make sense. In fact, the Grower applied 3.11 ac/ft of
            irrigation water in 2014 and there was an additional .58 ac/ft in rainfall water
11          available to the trees . . . for a total of 3.69 ac/ft of water in 2014 (during a
            drought year). It is unclear what Mr. Gribbens means in the letter was he
12          references CY2014 twice with two different numbers. It appears that Mr.
            Gribbens was indicating his calculation was 2.36 ac/ft for 2015 and this would not
13          have accounted for an additional .36 ac/ft of rainfall per CIMIS. The CY2015
            irrigation information is nearly irrelevant to this early CY2015 claim as the crop
14          loss is confirmed to have occurred at blossom time, reported in April 2015, and
            confirmed shortly thereafter, not later in the CY2015 season. Water applications
15          in CY2015 after February/March blossom damage would not have created a
            larger crop.
16
            The Denial Letter discounts the heat event reported in March 2015 as the cause of
17          the loss. It was clear in March 2015 that the crop on the trees only amounted to
            about 100-300 lbs/acre and so the adequacy of CY2014 irrigation is the focus of
18          the water analysis. Clearly, the [sic] early in the year 2015, heat and the extreme
            blossom drop are correlated . . .
19
            . . . The Denial Letter bases the denial on lack of good farming practices due to
20          lack of adequate water. In fact, because of the early in the year crop loss events
            reported by the Grower, the subject orchard was only carrying 100-300 lbs/acre of
21          almonds, reducing the amount of water required by the trees, particularly
            considering deficit irrigation strategies and stress management. The amount of
22          water actually provided was more than sufficient to produce the maximum crop
            potential in light of the reported loss events, including extreme heat. (See expert
23          articles regarding deficit irrigation for the remainder of CY2015 cited in relevant
            section below.)
24

25 (AR 267-69.)      Plaintiff’s July 1 letter also provides additional facts concerning Plaintiff’s

26 orchard and the specific attributes of the local farming area. It states that the orchard is located
27 in the Westlands Water District, with “little water availability directly from the District except by

28 purchase,” and because it was a drought year, Plaintiff utilized micro-sprinklers and conservative


                                                     6
 1 water usage strategies. (AR 269.) Specifically, Plaintiff argues:

 2           The Grower has applied a conservative Deficit Irrigation Strategy (See Wikipedia
             re Deficit Irrigation, Exhibit “J”) to the extent that the Grower has applied the
 3           minimum amount of water necessary in order to produce a normal crop. The
             Grower has implemented this strategy by careful observation of the orchard for
 4           signs of water stress, tree health, and other indicators and purchasing/applying
             water as necessary. The concept of Deficit Irrigation strategy is to maximize the
 5           production achieved per acre foot of water rather than attempting to achieve
             maximum potential production for the crop based on an assumption of unlimited
 6           water resources. The economies of Deficit Irrigation are sensible and constitute
             “good farming practices” in a drought year.
 7

 8 (AR 269-70.) Plaintiff also provides a calculation concluding that 3.94 acre-feet of water was

 9 applied to the orchard in 2014:

10           2014 PG&E = 347,360 KWH ÷ avg $110/kwh = 568.24 ac/ft
             2014 Water District (Purchased Water) = 83 ac/ft
11
             Total applied water = 568.24 + 83 = 651.24 ac/ft ÷ 194 acres = 3.36 ac/ft
12           Add rainfall: 3.36 ac/ft applied + .58 ac/ft precipitation (CIMAS #7)
13           TOTAL WATER AVAILABLE TO ORCHARD CY 2014: 3.94 ac/ft.
14 (AR 270.) Plaintiff highlights that this number equates to 90% of the 4.36 figure cited by RHIS,

15 which is an average for a non-drought year. (Id.) Plaintiff also notes that the orchard’s soil is

16 primarily sandy loam and has a high clay content which retains more water at the tree root levels,

17 and therefore less water is necessary than for an orchard with a more porous soil content. (Id.)

18           a.       Plaintiff’s August 29, 2016 Letter to RMA with Expert Declarations

19           On August 29, 2016, after RMA granted Plaintiff an extension of time to provide expert

20 materials, Plaintiff submitted declarations in support of his request for reconsideration. (AR

21 279-81.) The August 29, 2016 letter states that it attaches declarations from: 1) Scott Nagra,

22 Plaintiff’s son, “regarding personal observations of the orchard and past production;” 2) Larry

23 Maddox, PCA/CCA; and 3) Daniel Stewart, PCA/CCA.4 (AR 279.)

24           Plaintiff’s son, Scott Nagra (“Mr. Nagra”), generally attests that he “personally assisted

25 with farming of the orchard in 2014 and 2015,” that he is “aware of all watering schedules for

26 2014-2015,” that Plaintiff and Mr. Nagra “did a post-harvest irrigation after the 2014 harvest,”
27   4
      The Court notes that the declaration from Daniel Stewart does not appear in the Administrative Record, nor do the
     parties address the absence of such declaration in their submitted papers.
28


                                                             7
 1 that “[j]ust prior to the blossom drop reported for 2015, there was unusual heat,” and that “[t]he

 2 trees were not showing any signs of stress.” (AR 280.) Mr. Nagra also declares he is not sure

 3 where RHIS “came up with the number . . . for water to be applied to almond orchards,” and

 4 notes that the “clay content in the soil of [the] orchard is high and retains water well.” (Id.) Mr.

 5 Nagra concludes that his “dad has always followed the recommendations of [the] PCA and

 6 strived to employ the best farming practices and [knows] he was buying some supplemental

 7 water in 2015 at high prices to ensure the trees received adequate water.” (Id.)

 8              In the first page of Larry Maddox’s (“Mr. Maddox”) declaration, the expert notes

 9 generally that he has worked observing the orchard and advising Plaintiff since late crop year

10 2010. (AR 281.) Mr. Maddox “recall[s] remarking to Kewal Singh early in crop year 2015 that

11 it seemed like he was spending money right and left on that orchard and that the crop did not

12 justify the money he was spending due to so much crop damage that early hot spells caused,” and

13 states Plaintiff “replied that he always wanted to everything [sic] possible to do the best for the

14 orchard even if it was not producing much crop that year.” (Id.) Mr. Maddox states that “in

15 February and March 2015 Mr. Singh’s orchard suffered extensive blossom drop and crop drop

16 due to unusual and excessive heat that occurred during that time period.” (Id.) Mr. Maddox also

17 states that “after the completion of the 2014 crop year harvest, there were numerous and

18 substantial rains until early 2015, so the orchard had ample post harvest water available for

19 irrigation purposes . . . [and Plaintiff] is fortunate, because, in addition to district water and
20 rainfall, he has an excellent pump and well for supplemental water.” (Id.)

21              The second page of the Maddox Declaration is not contained in the Administrative

22 Record.5 Here, Mr. Maddox states that pertaining to the crop years 2014, 2015, and 2016, he

23 reviewed the PG&E water pump bills, the water district bills relating to purchased water, in

24 addition to the California Irrigation Management Information System (“CIMIS”) temperature

25
     5
         In his moving papers, Plaintiff notes the second page of the Mr. Maddox’s declaration and his resume do not
26 appear in the record, which Plaintiff maintains were in fact submitted to RMA. (Mem. P. & A. Supp. Pl. Mot.
     Summ. J. (“Pl. MSJ”) 8, ECF No. 21-1.) Plaintiff attaches the second page of the declaration and the resume to his
27 moving papers. (Decl. Tracy A. Agrall Supp. Pl. Mot. Summ. J. (“Agrall Decl.”) Ex. B, at 85-86, ECF No. 21-2.)
     The Court notes that Larry Maddox’s declaration is unsigned. (Id. at 85.)
28


                                                                8
 1 and rainfall data for 2015. (Agrall Decl. Ex. B., at 85.) Mr. Maddox generally declares that he

 2 “agree[s] with [Plaintiff’s] statement that water available to the trees in crop year 2015 was 3.94

 3 acre feet of water including (a) 568.24 acre feet of well water, (b) 83 acre feet of purchased

 4 District Water and .58 acre feet of rain.” (Id.) In his “opinion, there was ample water available

 5 to care for the trees and carry a normal crop to harvest time.” (Id.) Mr. Maddox disputes RHIS’s

 6 position that almond trees with micro sprinkler irrigation systems require 4.36 acre-feet of water

 7 and argues that RHIS “overlooks the fact that 50% of the Singhs’ orchard is irrigated via double

 8 line drip, which uses less water than micro-misters.” (Id.) Mr. Maddox concedes that the figure

 9 may be a reasonable estimate as a generalized non-drought year figure, but “is not consistent

10 with the practices of most farmers in the Westlands Water District in the past drought years,” and

11 when considering Plaintiff’s sandy loam soil retains water well. (Id.)

12          Mr. Maddox concludes based on the “water information” he reviewed, that Plaintiff’s

13 “orchard had 3.94 acre feet of water available to the trees in 2014 in preparation for the 2015

14 crop year, which was 90.3% of the generalized non-drought number stated by [RHIS],” and that

15 in his “lengthy experience with almond farming, and particularly [his] experience with this area

16 during the recent drought, [Plaintiff] applied sufficient water to his trees such that they would

17 have produced a full crop but for the blossom and crop drop due to excessive heat so early in the

18 2015 crop year.” (Id.)

19          b.     Plaintiff’s September 21, 2016 Email to RMA Explaining Water Calculation

20          In response to RMA’s request for a “further breakdown of the ‘steps’ taken in calculating

21 the well water,” Plaintiff’s counsel issued an email to RMA on September 21, 2016. (AR 274.)

22 The email noted that “[o]ur experts reviewed all of the underlying water and PG&E data as well

23 as the CIMIS rainfall data and agreed with the calculations presented in the appeal letter.” (Id.)

24 Plaintiff explained that the first step was to take the figures in the utility bill and convert the

25 kilowatts per hour to acre-feet of water:

26          $62,517.46 is the total paid to PG&E for the applicable well water being pumped.
            The dollars paid for KWH are converted to acre feet of water as follows.
27
            $110 is the average cost to pump an acre foot of water. This assumption is
28          provided by the farmer based on prior PG&E bills for this ranch and similar


                                                    9
 1          ranches and observations of water in the field. This assumption took into
            consideration a breakdown of off-peak, on-peak, and part-peak water which was
 2          separately calculated from the PG&E billings. E.g. approximately 76% of the
            water was pumped during off-peak hours.
 3
            The two experts that submitted declarations reviewed all underlying data and this
 4          assumption and agreed that the calculation was reasonable.

 5          $62,517.46/$110 = 568.24 acre feet of water.

 6 (Id.) Next, Plaintiff added eighty-three (83) acre-feet of water, a figure provided directly from

 7 the water district, and then converted the total acre-feet of water to a per-acre figure:

 8          ADD:        568.24 acre feet of well water
            ADD:        83.00 acre feet of district water
 9          TOTAL:      651.24 acre feet of applied water
            DIVIDED by 194 acres
10          =           3.36 (rounded) acre feet on a per-acre basis . . .

11 (AR 274-75.) Finally, Plaintiff added the reported rainfall figure of .58 acre-feet to obtain a final

12 calculation of 3.94 acre-feet of water per acre. (Id.)

13          The September 21, 2016 email to RMA was the last communication between the parties

14 prior to RMA making its GFP determination, outlined in the next subsection.

15          4.      RMA’s Good Farming Practices Determination

16          On October 13, 2016, RMA upheld RHIS’s denial of Plaintiff’s claim. (AR 522-28.)

17 The RMA GFP letter summarized the determination:

18          RMA agrees with the AIP’s decision that you failed to follow GFP by not
            applying irrigation water to the 194.0 acre block of almonds at appropriate times
19          and amounts in the 2014 crop year that impacted the 2015 crop. Using an
            industry accepted method (see Good Farming Practice Determination for details),
20          we calculated that in 2014, 2.36 acre feet per acre (AF/acre) of water was applied
            to the 194.0 acre almond block. In addition, the area received 6.96 inches of rain
21          or 0.58 feet. This amounts to 2.94 AF/acre for the 2014 crop year. Based on the
            literature reviewed (Exhibits E.1, E.2, and E.3), this amount falls short of the
22          basic water requirements for almonds. The literature recommends 43 - 54 inches
            per acre (3.6-4.5 AF/acre) be applied.
23

24 (AR 523.) In coming to its determination, RMA states that it referred to the following sources of

25 information: 1) documentation put forth by RHIS and Plaintiff, including irrigation information

26 provided by CIMIS; 2) applicable handbooks and provisions; 3) a UC Davis research article
27 entitled “Regulated deficit irrigation reduces water use of almonds without affecting yield;” 4)

28 the National Center for Appropriate Technology’s (“NCAT”) Microirrigation Pocket Guide; and


                                                     10
 1 4) an article entitled “Irrigation Management for Almond Trees Under Drought Conditions,”

 2 published by a water management specialist with U.C. Davis. (AR 525.)

 3          RMA’s determination addressed three areas of contention between RHIS and Plaintiff: 1)

 4 that Plaintiff’s irrigation well was not operating during winter and spring months; 2) that almond

 5 trees require 4.36 acre-feet of water per acre; and 3) a lack of proper irrigation in 2014 led to

 6 Plaintiff’s crop failure in 2015. RMA highlights that the “key question and subject” of the GFP

 7 determination was “whether or not adequate irrigation was applied in 2014.” (AR 523.) RMA’s

 8 determination is outlined in the following subsections.

 9          a.     Whether the Irrigation Well was Operational during Winter and Spring

10          As for the issue of whether Plaintiff’s irrigation pump was running during the winter and

11 spring months, RMA found that it “cannot determine whether the pump was running or not and

12 the issue did not influence the determination.” (AR 525, 527.)

13          b.     Whether Almond Trees Require 4.36 Acre Feet of Water

14          RMA upheld the “RHIS determination that, in order to have full production, the water

15 requirement for almonds is 4.36 AF/acre,” however, RMA also noted that the “literature

16 reviewed does support that 3.6 – 4.5 AF/acre is required to the [sic] meet water demands for

17 almonds.” (AR 527.) Specifically, RMA found that based on the literature reviewed, even using

18 deficit irrigation methods, almond crops require more than 2.94 acre-feet per acre, and irrigation

19 at the level of 2.94 acre-feet per acre would not satisfy the definition of “irrigated practice”
20 contained in the Common Crop Insurance Policy Basic Provisions, defined as a method of crop

21 production where “water is artificially applied during the growing season by appropriate systems

22 and at proper times, with the intention of providing the quantity of water needed to produce at

23 least the yield used to establish the irrigated production guarantee or amount of insurance on the

24 irrigated acreage planted to the insured crop.” (AR 525-26.)

25          c.     Whether there was a Lack of Proper Irrigation in 2014

26          RMA upheld RHIS’s determination that Plaintiff “did not follow good farming practices

27 by not applying proper irrigation during 2014.” (AR 527.) RMA highlighted the relevant

28 portions of the 2013 Document and Supplemental Standards Handbook (“DSSH”), which


                                                   11
 1 required insured individuals to: “document and/or demonstrate good irrigation practices,

 2 showing the application of adequate water in an acceptable manner at the proper times to allow

 3 for normal crop production, measured as the Approved APH yield for the unit.” (AR 526.)

 4              RMA calculated Plaintiff’s well water irrigation in 2014 by using the formula contained

 5 in the NCAT Microirrigation Pocket Guide. (Id.) The NCAT formula is: Gross application of

 6 water (in acre inches per acre) = (GPM × Hours) ÷ (450 × Number of Acres). (AR 504, 526.)

 7              RMA obtained the 1,500 GPM (Gallons Per Minute) figure from Plaintiff’s Pre-

 8 Acceptance Perennial Crop Inspection Report (PAIR). (AR 245, 526.) RMA utilized the PG&E

 9 utility report to derive the figure that Plaintiff’s irrigation pump ran for 1,349 hours in 2014.

10 (AR 277, 526.) Plaintiff’s almond orchard encompassed a total of 194 acres. (AR 246, 526.)

11 RMA entered these numbers into the NCAT formula to determine the amount of irrigation

12 Plaintiff’s orchard received from the well during the relevant time period.

13              First RMA calculated: (1,500 × 1,349) ÷ (450 × 194) = 23.2, apparently rounded from

14 23.1786941. (AR 526.) RMA then divided 23.2 by 12 to convert inches to feet: 23.2 ÷ 12 =

15 1.93, apparently rounded from 1.9333333. (Id.) RMA then multiplied 1.93 by 194 (the total

16 acres): 1.93 × 194 = 374.7.6 (AR 526-27.) RMA thus concluded that 374.7 acre-feet of water

17 from Plaintiff’s well was applied to the orchard. (AR 527.)

18              Next, RMA added 83 acre-feet of surface water bought from the water district, and 0.58

19 acre-feet of rain that fell in the area: 374.7 + 83 = 457.7, and 457.7 + 0.58 = 458.3, apparently
20 rounded from 458.28. (Id.) Thus, RMA calculated that a total of 458.3 acre feet of water was

21 provided to the orchard in the 2014 crop year via both irrigation and rainfall. (Id.)

22              RMA then divided that number by the 194-acre figure to calculate acre-feet of water per

23 acre: 458.3 ÷ 194 = 2.94 acre-feet per acre. 7 (Id.) RMA concluded that 2.94 acre-feet per acre

24   6
         The Court notes that, in fact, 1.93 × 194 = 374.42.
25   7
       Both the Court and the Defendant note that, in fact, 458.3 ÷ 194 = 2.36, rounded. (Mem. P. & A. Opp’n. Pl. Mot.
     Summ. J. & Supp. Def. Cross-mot. Summ. J. (“Def. Opp’n”) 12, ECF 22.) The Court also notes that if the correct
26   calculation of 1.93 × 194 was utilized (i.e. 374.42 noted above), the calculation would still result in 2.36, when
     rounded. The Defendants in their opposition highlight that RMA’s miscalculation between 2.36 versus 2.94 actually
27   favors Plaintiff in the amount of water calculated to have been applied to the orchard through irrigation and rainfall
     in the 2014 year. (Def. Opp’n at 12; AR 527.) In its determination, RHIS calculated a figure of 2.36 ac/ft for 2014,
28   based on irrigation information provided by Plaintiff. (Def. Opp’n at 12; AR 287.)


                                                               12
 1 was applied, and noted that “[t]his is likely the same method that RHIS used to calculate the

 2 water amount applied, however, they did not include rainfall.” (Id.)

 3          It is RMA’s October 13, 2016 good farming practices determination that is the focus of

 4 the Court’s review in this matter. The applicable legal standards pertaining to review of this

 5 determination under the APA and the Federal Crop Insurance Act are explained in the following

 6 section.

 7                                                 III.

 8                                       LEGAL STANDARD

 9          A.     Judicial Review under the Administrative Procedure Act

10          The Administrative Procedure Act guides judicial review of agency actions. An agency

11 decision or finding of fact may be reversed if it is found to be “arbitrary, capricious, [or] an

12 abuse of discretion,” or “unsupported by substantial evidence.” Spencer Enterprises, Inc. v.

13 United States, 345 F.3d 683, 693 (9th Cir. 2003) (quoting 5 U.S.C. § 706) (alteration in original).

14 The standard of review under section 706 is narrow, and the district court may not substitute its

15 judgment for that of the agency. Northwest Motorcycle Ass’n v. U.S. Dep’t of Agric., 18 F.3d

16 1468, 1471 (9th Cir. 1994) (citing Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut.

17 Auto. Ins. Co., 463 U.S. 29, 43 (1983)); see also Arizona Cattle Growers' Ass'n v. U.S. Fish &

18 Wildlife, Bureau of Land Mgmt., 273 F.3d 1229, 1243 (9th Cir. 2001) (“The arbitrary and

19 capricious test is a narrow scope of review of agency factfinding . . . [t]he court is not
20 empowered to substitute its judgment for that of the agency.”) (citations omitted).

21          However, the district court “must conduct a searching and careful inquiry into the facts.”

22 Northwest Motorcycle Ass’n, 18 F.3d at 1472 (citing Citizens to Preserve Overton Park v.

23 Volpe, 401 U.S. 402, 416 (1971)). The district court must ensure that the agency “examine[d]

24 the relevant data and articulate[d] a satisfactory explanation for its action including a ‘rational

25 connection between the facts found and the choice made.’ ” 463 U.S. at 43 (quoting Burlington

26 Truck Lines v. United States, 371 U.S. 156, 168 (1962)). The district court’s function “is to
27 determine whether or not as a matter of law the evidence in the administrative record permitted

28 the agency to make the decision it did,” and “summary judgment is an appropriate mechanism


                                                    13
 1 for deciding the legal question of whether the agency could reasonably have found the facts as it

 2 did.” City & Cty. of San Francisco v. United States, 130 F.3d 873, 877 (9th Cir. 1997) (quoting

 3 Occidental Eng’g Co. v. INS, 753 F.2d 766, 769-70 (9th Cir.1985)).

 4          Therefore, the key inquiry is whether the agency’s decision is “founded on a rational

 5 connection between the facts found and the choices made [by the agency] and whether it has

 6 committed a clear error of judgment.” Arizona Cattle Growers' Ass'n v. U.S. Fish & Wildlife,

 7 Bureau of Land Mgmt., 273 F.3d 1229, 1243 (9th Cir. 2001). “As long as the agency decision

 8 was based on a consideration of relevant factors and there is no clear error of judgment, the

 9 reviewing court may not overturn the agency’s action as arbitrary and capricious.” Id. at 1236

10 (citing Amer. Hosp. Ass'n v. NLRB, 499 U.S. 606 (1991); Citizens to Preserve Overton Park,

11 Inc., 401 U.S. 402 (1971)).

12          The district court is required to be “deferential to the agency’s expertise in situations . . .

13 where ‘resolution of this dispute involves primarily issues of fact,’ . . . [and where] ‘analysis of

14 the relevant documents requires a high level of technical expertise, [the Court] must defer to the

15 informed discretion of the responsible federal agencies.’ ” Id. (first quoting Marsh v. Or. Natural

16 Res. Council, 490 U.S. 360, 377 (1989); then quoting Central Ariz. Water Conservation Dist. v.

17 EPA, 990 F.2d 1531, 1539–40 (9th Cir.1993) (internal quotation marks omitted)). However,

18 “[t]he deference accorded an agency's scientific or technical expertise is not unlimited.” Brower

19 v. Evans, 257 F.3d 1058, 1067 (9th Cir. 2001).
20          As a general matter, subject to some limited exceptions, the APA limits the scope of

21 judicial review to the administrative record. 5 U.S.C. § 706 (directing the court to “review the

22 whole record or those parts of it cited by a party”); Fla. Power & Light Co. v. Lorion, 470 U.S.

23 729, 743–44 (1985) (“The task of the reviewing court is to apply the appropriate APA standard

24 of review . . . to the agency decision based on the record the agency presents to the reviewing

25 court.”). As this case involves review of a final agency determination under the APA, resolution

26 of this matter does not require fact finding and this court’s review is limited to the administrative
27 record. Northwest Motorcycle Ass’n v. U.S. Dep't of Agric., 18 F.3d 1468, 1472 (9th Cir. 1994).

28 ///


                                                      14
 1         B.       The Federal Crop Insurance Program

 2         “The Dust Bowl's awful destruction not only motivated The Grapes of Wrath, but also

 3 spurred Congress to ‘authorize[ ] federal crop insurance as an experiment to address the effects

 4 of the Great Depression and crop losses seen in the Dust Bowl.’ ” United States v. Torlai, 728

 5 F.3d 932, 934–35 (9th Cir. 2013) (alteration in original) (quoting Dennis A. Shields, Cong.

 6 Research Serv., R40532, Federal Crop Insurance: Background 1 (2012)). The Federal Crop

 7 Insurance Act (“FCIA”) was enacted “to promote the national welfare by improving the

 8 economic stability of agriculture through a sound system of crop insurance and providing the

 9 means for the research and experience helpful in devising and establishing such insurance.” 7

10 U.S.C. § 1502(a).

11         The Defendant, FCIC, is a federal government-owned corporation within the USDA that

12 was created to “carry out the purposes” of the FCIA. 7 U.S.C. § 1503; 31 U.S.C. § 9101(3). The

13 RMA is an agency within the USDA charged with supervision of the FCIC, and with

14 administration and oversight of the FCIA. 7 U.S.C. § 6933. Pursuant to the FCIA, the FCIC is

15 authorized to act as a reinsurer to approved insurance providers (“AIPs”). 7 U.S.C. § 1508. An

16 AIP is “a private insurance provider that has been approved by [FCIC] to provide insurance

17 coverage to producers participating in the Federal crop insurance program established under this

18 subchapter.” 7 U.S.C. § 1502(b)(2).

19         The FCIA provides that coverage “shall not cover losses due to . . . the failure of the

20 producer to follow good farming practices, including scientifically sound sustainable and organic

21 farming practices.”    7 U.S.C. § 1508(a)(3)(A)(iii).    The regulations define “good farming

22 practices” as:

23         The production methods utilized to produce the insured crop and allow it to make
           normal progress toward maturity and produce at least the yield used to determine
24         the production guarantee or amount of insurance, including any adjustments for
           late planted acreage, which are those generally recognized by agricultural experts
25         or organic agricultural experts, depending on the practice, for the area.
26 7 C.F.R. § 457.8; see also 7 C.F.R. § 400.90 (“agricultural commodities insured under the terms
27 contained in 7 CFR part 457 and all other crop insurance policies authorized under the Act,

28 except as provided herein, means the good farming practices as defined at 7 CFR 457.8.”). The


                                                   15
 1 Common Crop Insurance Policy is a standard policy that is used by AIPs and producers under

 2 the reinsurance program. 7 C.F.R. § 457.8. The Common Crop Insurance Policy protects

 3 against “unavoidable, naturally occurring events,” however other causes of loss, such as the

 4 “[f]ailure to follow recognized good farming practices for the insured crop,” are not covered. 7

 5 C.F.R. §457.8.

 6          Either the AIP or the agency can make an initial GFP determination, however if issued by

 7 the AIP, the insured cannot file suit against the AIP.         7 C.F.R. § 400.98(e); 7 C.F.R. §

 8 440.91(a)(2). Whether the agency or the AIP makes the determination, the insured must seek

 9 reconsideration under § 400.98 before bringing suit against FCIC in a United States District

10 Court. 7 C.F.R. § 400.98(e). Once the agency issues its GFP reconsideration determination, the

11 producer can seek judicial review, and such determination cannot be reversed or modified unless

12 the determination is found to be arbitrary or capricious. 7 U.S.C. § 1508(a)(3)(B)(iii); 7 C.F.R. §

13 400.98)(f).

14                                                  IV.

15                                    ANALYSIS & DISCUSSION

16          A.      Plaintiff’s Arguments in Favor of Summary Judgment

17          First, Plaintiff argues RHIS’s investigation set off on the wrong foot. Approximately a

18 month before the heat event, the Pre-Acceptance Perennial Crop Inspection Report Extender

19 dated March 8, 2015, includes the remark that the “orchard looks ok with nice vigor . . . overall a
20 pretty good orchard with adequate water supply.” (Pl. Reply Br. Supp. Pl. Mot. Summ. J. &

21 Resp. Def. Cross-mot. Summ. J. (“Pl. Reply”) 1, ECF No. 23; AR 247 (capitalization altered).)

22 After Plaintiff filed his claim, “[r]ather than focusing on the heat, which could also explain the

23 condition of the trees, RHIS start[ed] down the water path to deny the claim.” (Pl. Reply at 2.)

24 Plaintiff directs the Court’s attention to the fact that in RHIS’s original denial letter dated April

25 29, 2016, RHIS incorrectly asserted that Plaintiff’s well was not operating during the winter and

26 spring months, despite them being operational during this time as demonstrated by Plaintiff’s
27 energy billing statements. (Id.) RHIS then “pursued the lack of water theory and ma[de] blanket

28 statements concerning Plaintiff’s water usage, all without support.” (Id.)


                                                     16
 1          Second, Plaintiff contends that neither RHIS nor RMA ever provided a basis for the

 2 determination that almond trees utilizing micro sprinklers require the annual application of 4.36

 3 acre-feet of water per acre, and that such number is not located anywhere in the Administrative

 4 Record. (Pl. MSJ at 7.) In Plaintiff’s request for a GFP determination (AR 9), he speculated as

 5 to the basis for the number, referring to a table for Shafter “Historic” ETo table, and argued that

 6 this “generalized number” does not take into consideration the area where the subject orchard is

 7 located, the soil type, or average water application of farms in the same approximate locality.

 8 (Pl. MSJ at 7; Pl. Reply at 2.) Plaintiff argues the 4.36 figure is only an average for non-drought

 9 years, and not suitable for a case-by-case determination, and Plaintiff therefore requested RMA

10 to consider these other factors that he argues are highly relevant to the determination. (Pl. MSJ

11 at 7; Pl. Reply at 2.) Plaintiff states that the California Microirrigation Pocket Guide used by

12 RMA in its determination supports Plaintiff’s argument that such factors are relevant, because

13 the publication notes that the irrigation tables are “average values” and “may need to be adjusted

14 your [sic] for local climate, soil texture, current weather conditions and other factors.” (Id.)

15 Plaintiff argues that despite this evidence and factors presented by Plaintiff, the agency decision

16 accepts “without question or authority, the assertion that almond trees require 4.36 AF/acres of

17 water.” (Pl. MSJ at 8.)

18          Finally, Plaintiff argues that despite providing RMA with his own calculation

19 demonstrating that the water available to the orchard in 2014 exceeded the lower end of the
20 range cited by RMA, the agency “rejected the information as it could not confirm if the method

21 used was accurate,” and “[r]ather than seeking clarification, RMA simply disregarded the

22 information.” (Id.) Plaintiff’s September 21, 2016 letter to RMA explains that the calculation is

23 based on an average cost of $110.00 to pump an acre-foot of water, an “assumption [] provided

24 by the farmer based on prior PG&E bills for [his] ranch . . . similar ranches . . . [and]

25 observations of water in the field.” (AR 274.) Plaintiff contends the $110.00 assumption is valid

26 because it is based on an analysis by the Plaintiff, who established the orchard in 1996 with
27 direct experience over eighteen years, in addition to confirmation from declarants who “reviewed

28 all underlying data and this assumption and agreed that the calculation was reasonable.” (Pl.


                                                    17
 1 Reply at 3.) Plaintiff maintains his calculation is verifiable through review of the PG&E billing

 2 records yet “RMA took no steps to request these billings to confirm the calculation and validate

 3 Plaintiff’s method.” (Id.) Instead, RMA disregarded these facts and used materials unrelated to

 4 Plaintiff’s ranch to make its determination, an arbitrary action. (Id.)

 5          B.      Defendant’s Arguments in Favor of Summary Judgment

 6          As to the amount of water required by the almond orchard, Defendant argues that

 7 although RMA upheld RHIS’s use of the 4.36 figure, RMA did not rely solely on that number in

 8 its determination, but rather noted that the agricultural literature supported a range of 3.6 to 4.5

 9 acre-feet of water per acre. (Def. Opp’n at 9; AR 346, 527.) Defendant maintains that Plaintiff

10 endorses this range as Plaintiff’s calculation of 3.94 acre-feet per acre in 2014 would put his

11 water use within the acceptable grange. (Def. Opp’n at 9, quoting P. MSJ at 7 (“[t]his range is

12 extremely important to the determination,” because Plaintiff’s calculation was “within an

13 acceptable range”).)

14          Defendant argues that RMA made its calculation of the available water in 2014 by

15 utilizing a formula recognized in agricultural literature, and water pumping figures documented

16 in the record before the agency. (Def. Opp’n at 11.) These specific figures include the 1,349

17 hours the pump operated documented in the PG&E utility report for 2014 (AR 277), and the

18 1,500 gallons per minute pumping capacity of the well documented in the Pre-Acceptance

19 Perennial Crop Inspection Report signed by Plaintiff (AR 245). (Def. Opp’n at 11.) RMA then
20 entered these numbers into the formula referenced in the “California Microirrigation Pocket

21 Guide” published by the National Center for Appropriate Technology. (Id.; AR 504, 526-27.)

22 Although Defendant concedes that RMA’s calculation contained a mathematical error, the error

23 favored Plaintiff and mistakenly credited him with more irrigation than an accurate calculation

24 would have. (Def. Opp’n at 2.)

25          As for Plaintiff’s effort to convince RMA to use his alternate calculation, Defendant

26 argues RMA declined to adopt the calculation because it was grounded upon an unsupported
27 assumption regarding the average cost to pump an acre-foot of water, a “variable that is the key

28 to the entire calculation . . . [that] is without any evidence to support it.” (Def. Opp’n at 2, 10.)


                                                     18
 1 Defendant maintains that despite Plaintiff carrying the burden under the insurance policy

 2 guidelines to document or demonstrate good irrigation practices, Plaintiff relies on a faulty

 3 calculation without directing the Court to any evidence in the record to support it, “apart from

 4 the unsigned declaration of a crop adviser who simply accepted the calculation without further

 5 support or elaboration.” (Def. Opp’n at 10; Def. Reply at 4.) Despite Plaintiff’s contention that

 6 RMA only needed to review the PG&E billing records in order to confirm the $110.00

 7 assumption, which are part of the record (AR 277), Defendant argues that Plaintiff fails to

 8 “explain how RMA could have used this information to confirm Singh’s assumption . . . and it is

 9 not apparent from the document how the PG&E bill could be used for that purpose.” (Def.

10 Reply at 4.)

11              Defendant rejects the accusation that RMA disregarded and failed to seek clarification

12 regarding Plaintiff’s calculation, highlighting the fact that “RMA did seek clarification from

13 Plaintiff about how his water use was calculated, but the clarification did not provide information

14 that RMA could confirm.” (Def. Opp’n at 11.) RMA’s October 13, 2016 determination letter

15 states that RMA “also requested additional information on how the [water figure] was calculated.

16 We received a response [the September 21, 2016 email from Plaintiff to RMA] but we could not

17 confirm if the method used was accurate.” (Def. Opp’n at 11; AR 525.)

18              Defendant maintains that RMA’s good farming practices determination was rational,

19 reasonable, and supported by the record, while Plaintiff’s proposed calculation and formula was
20 not, and therefore Plaintiff fails to establish that RMA’s action was arbitrary, capricious, or an

21 abuse of discretion. (Def. Opp’n at 2.)8

22
     8
         The Court also considered Defendant’s argument that if a heat event was in fact the cause of the low crop yield in
23 2015 as Plaintiff argues, then the neighboring orchard should have exhibited similar symptoms of distress. (Def.
     Reply at 2.) On June 12, 2015, the RHIS claims adjuster noted that it “looks like [Plaintiff’s] trees haven’t had
24 water for some time . . . a lot of trees are dying.” (AR 341 (capitalization altered).) Defendant highlights that
     photographs taken by the adjuster shortly thereafter on June 18, 2015, show that the neighboring orchard appeared to
25 be in healthy condition, whereas the almond trees within Plaintiff’s orchard looked dry and stressed. (Def. Reply at
     2; AR 338-39.)
26 While the dissimilar appearance of the two orchards lends some circumstantial support to a determination that a heat
     event was not the cause of distress to Plaintiff’s orchard, this evidence is not the type that the Court can draw a
27 definitive conclusion from. A variety of factors not apparent from the picture, nor other documentation in the
     record, may have impacted the disparate condition of the two orchards at the point in time that the photograph was
28 taken. For example, the Court notes that the photograph was taken over two months after Plaintiff filed his


                                                               19
 1            C.        The Court’s Review of RMA’s Good Farming Practices Determination

 2            Whether or not RHIS set off on the wrong investigational footing or made mistakes in its

 3 denial of Plaintiff’s claim is not before the Court, but rather RMA’s good farming practices

 4 determination in relation to RMA’s affirmance of the insurance denial. RMA’s good farming

 5 practices determination addressed three areas of contention between RHIS and the Plaintiff: 1)

 6 whether Plaintiff’s irrigation well was not operating during winter and spring months; 2) what

 7 amount of water almond trees require; and 3) whether a lack of proper irrigation in 2014 led to

 8 the crop failure in 2015. These issues are reviewed by the Court in turn.

 9            1.        Good Farming Practices Determination Issue No. 1 - Whether Plaintiff’s
                        Irrigation Pump was Operating During Winter and Spring Months
10

11            As to the issue of whether Plaintiff’s irrigation pump was running during the winter and

12 spring months, RMA found that it “cannot determine whether the pump was running or not and

13 the issue did not influence the determination. (AR 525, 527.) Because this issue did not impact

14 RMA’s ultimate decision, it is not relevant to the instant cross-motions.

15            2.        Good Farming Practices Determination Issue No. 2 - Water Requirement for
                        Almond Crops
16

17            First, Plaintiff’s argument that neither RHIS nor RMA ever provided a basis for the

18 determination that almond trees utilizing micro sprinklers require the annual application of 4.36

19 acre-feet of water per acre, and that the source of the number is not located anywhere in the
20 Administrative Record, is without merit.                      (Pl. MSJ at 7.)           It appears that Plaintiff’s

21 “speculat[ion]” that the insurance company obtained the 4.36 figure from the California

22
     insurance claim, and therefore it is possible that the blossom drop and low crop yield that first became apparent in
23 the spring altered Plaintiff’s irrigation strategy after the claim was filed, resulting in the appearance of the orchard at
     that time. Additionally, factors such as the age of the trees, or a particular fertilization strategy employed by the
24 neighboring farmer, may account for the difference. On the other hand, as Defendant argues, it is equally plausible
     that the comparatively dry appearance of the Plaintiff’s trees was in fact due to the failure to apply adequate water in
25 2014 and tending of the orchard. Overall, whether, the heat event, a lack of irrigation, or other factors resulted in the
     appearance of the trees in the photograph was not considered by the agency in making its good farming practices
26 determination. While the agency “carefully reviewed the RHIS decision file” and “utilized documentation put forth
     by” RHIS (AR 522, 525), RMA did not explicitly rely on or cite to the insurance adjuster photographs in making its
27   determination. Rather, RMA’s review focused on determining the appropriate range of water required for almond
     trees based on the scientific literature for that agricultural region, and calculating the amount of irrigation applied
28   based on the data specific to Plaintiff’s orchard contained in the record. (AR 525-27.)



                                                                20
 1 Irrigation Management Information System’s evapotranspiration (“ET”) table, is correct. (Pl.

 2 MSJ at 7; AR 293-94.) The table has varying figures corresponding to the stage of growth of the

 3 almond orchard, with the 4.36 figure derived from the column pertaining to mature almond trees.

 4 (AR 293-94.) The 4.36 figure is handwritten in, calculated by dividing the 52.27-inch figure

 5 contained in the table by twelve, to convert to water per acre-foot. (Id.)

 6          Second, while RMA may have upheld the use of the 4.36 figure as part of RHIS’s overall

 7 decision, RMA’s GFP determination did not rely on this figure as the sole authority on the issue.

 8 RMA’s determination focused on whether the amount of water calculated to have been available

 9 to the orchard in 2014 was sufficient under either the 4.36 figure, or the range supported by the

10 scientific literature it reviewed. RMA upheld RHIS’s decision that Plaintiff failed to follow

11 good farming practices by not applying sufficient irrigation water, finding that “[b]ased on the

12 literature reviewed . . . this amount falls short of the basic water requirements for almonds. The

13 literature recommends 43 - 54 inches per acre (3.6 – 4.5 AF/acre) be applied.” (AR 523.) In

14 coming to its determination, RMA noted that it utilized documentation from RHIS and Plaintiff,

15 including irrigation information from CIMIS, a U.C. Davis research article entitled “Regulated

16 deficit irrigation practices reduces water use of almonds without affecting yield,” the NCAT

17 Microirrigation Pocket Guide, and “Irrigation Management for Almond Trees Under Drought

18 Conditions.” (AR 525.)

19          The Court notes that it is not abundantly clear precisely where RMA derived the range of

20 acceptable water availability from the scientific literature. The 2011 U.C. Davis article (AR 345-

21 51), states that the “current basis for estimating the irrigation need of a crop is to combine the

22 water lost from the soil (evaporation) with the water lost through leaves (transpiration), into an

23 overall loss, the crop evapotranspiration (ETc).” (AR 346.) In the 2011 article, the authors note

24 that research in the 1980s and 1990s estimated the average ETc for almonds as 40 to 42 inches

25 (3.3 to 3.5 feet), and more recent research showed an average ETc of 48 to 54 inches (4 to 4.5

26 feet). (AR 346.) It appears that the agency derived the upper figure of the range, 4.5 acre-feet
27 per acre, from this ETc figure of 48 to 54 inches (4 to 4.5 feet). (Id.)

28          The 2011 article outlined a study using regulated deficit irrigation. Table 1 entitled


                                                     21
 1 “[a]verage estimate of consumptive water use in control and regulated deficit irrigation (RDI)

 2 treatments, 2005-2008,” noted an average consumptive water use of 43.1 inches, or

 3 approximately 3.6 feet, rounded.       (AR 349.)      The 43.1 inches of consumptive water use

 4 contained in Table 1 appears to be where the agency derived the 3.6 acre-feet per acre figure, the

 5 lower end of what it determined to be the acceptable range of water requirement for almond

 6 orchards in the region. (AR 349.)

 7          Table 1’s figure of 43.1 inches is the sum of 34.5 inches of seasonal water applied, 4.1

 8 inches of seasonal precipitation, and 4.5 inches from “[c]ontribution from soil storage.” (AR

 9 349.) The Court notes that if the contribution from soil storage is not included, the resulting

10 figure would be 38.6 inches, or 3.22 acre-feet per acre, rounded. The Court notes that the

11 “[m]odeled ETc” for the regulated deficit irrigation study group shows a figure of 44.4 inches, or

12 3.7 feet. (AR 349.) The Court also notes that Table 2 shows the test orchard’s lowest level of

13 consumptive water use was 34.6 inches (2.88 feet) for the year 2005. (AR 349.)

14          The California Microirrigation Pocket Guide contains a table of historical

15 evapotranspiration levels for almonds in a number of California regions: Modesto, Williams,

16 Parlier, Madera, Red Bluff, Visalia, Woodland, and Bakersfield. (AR 372.) The publication

17 notes that the table provides “only average values for mature trees and vines without a cover

18 crop, and may need to be adjusted for your local climate, soil texture, current weather conditions,

19 and other factors.” (AR 371.) The ET levels cited range from 37.90 inches (3.16 feet rounded),
20 to 43.44 inches (3.62 feet). (AR 372.) The Court notes that this table only encompasses the time

21 period of March 16 through November 15, and therefore does not appear to be representative of

22 the water requirements for the entire year. (AR 372.)

23          The remaining article cited by RMA in its determination is “Irrigation Management for

24 Almond Trees under Drought Conditions,” authored by Terry L. Prichard, a Water Management

25 Specialist with U.C. Davis. (AR 518.) The article does not contain detailed figures pertaining to

26 water requirements in the precise region of Plaintiff’s almond orchard, however describes
27 “[a]lmond trees in the Northern Sacramento Valley require about 37 inches [3.08 feet, rounded]

28 of water in an average year of full, unrestricted water use.” (AR 519.) The article also includes


                                                    22
 1 a graphical representation comparing a fully irrigated almond crop versus a deficit irrigated crop,

 2 and notes that the “deficit irrigated orchard used 27 inches [2.25 feet] of water or about 30

 3 percent less than the full potential orchard.” (AR 519.) The graph’s date range spans from

 4 March 16, through November 15, and therefore does not appear to be representative of the water

 5 requirements for the entire year. (AR 519.) The Court notes the article also states that “[f]or

 6 maximum growth, yield, crop quality and orchard longevity, almonds [sic] trees should receive a

 7 full water requirement.” (AR 518.)

 8          Upon review of the scientific literature cited by RMA in making its determination of the

 9 appropriate range of required water for the almond orchard, the Court finds “the evidence in the

10 administrative record permitted the agency to make the decision it did,” and “the agency could

11 reasonably have found the facts as it did.” City & Cty. of San Francisco v. United States, 130

12 F.3d 873, 877 (9th Cir. 1997) (quoting Occidental Eng’g Co. v. INS, 753 F.2d 766, 769-70 (9th

13 Cir.1985)). The Court cannot overturn the determination as arbitrary and capricious as RMA’s

14 “decision was based on a consideration of relevant factors and there is no clear error of

15 judgment.” Arizona Cattle Growers' Ass'n v. U.S. Fish & Wildlife, Bureau of Land Mgmt., 273

16 F.3d 1229, 1243 (9th Cir. 2001) (citing Amer. Hosp. Ass'n v. NLRB, 499 U.S. 606 (1991);

17 Citizens to Preserve Overton Park, Inc., 401 U.S. 402 (1971)).

18          While a different range of the level of water required for almond trees in the region could

19 plausibly be derived from the scientific literature in the record, the Court finds the range cited by
20 RMA to be sufficiently supported by the record. The agency appears to have made a reasonable

21 determination based on the figures in the scientific literature.

22          “The deference accorded an agency's scientific or technical expertise is not unlimited.”

23 Brower v. Evans, 257 F.3d 1058, 1067 (9th Cir. 2001). However, the Court must defer to the

24 agency on matters within the agency's expertise, unless the agency completely failed to consider

25 a factor which was essential to making an informed decision. Nat'l Wildlife Fed'n v. NMFS, 422

26 F.3d 782, 798 (9th Cir. 2005). The Court’s deference is heightened where “analysis of the
27 relevant documents requires a high level of technical expertise,” and the Court “must defer to the

28 informed discretion of the responsible federal agencies.” 273 F.3d at 1236 (quoting Central


                                                     23
 1 Ariz. Water Conservation Dist. v. EPA, 990 F.2d 1531, 1539–40 (9th Cir.1993)).

 2          Although the scientific literature may allow for a different interpretation of the data,

 3 RMA’s decision is reasonably based on the scientific data contained in the record, and the Court

 4 must defer to analysis grounded within the area of the agency’s expertise. The agency’s decision

 5 need not be the only reasonable interpretation of the evidence, nor does the Court have to find

 6 that it would have reached the same decision had it evaluated the evidence in the first instance.

 7 Unemployment Comp. Comm’n of Alaska v. Aragon, 329 U.S. 143, 153 (1946). The Court

 8 “may not substitute its judgment for that of the agency concerning the wisdom or prudence of the

 9 agency’s action.” San Joaquin River Grp. Auth. v. Nat’l Marine Fisheries Serv., 819 F. Supp. 2d

10 1077, 1083 (E.D. Cal. 2011) (quoting River Runners for Wilderness v. Martin, 593 F.3d 1064,

11 1070 (9th Cir. 2010)).

12          Additionally, Plaintiff appears to accept this range as appropriate, as he states in his

13 moving papers that “[a]s noted in the RMA determination letter, the required amount of water

14 ranges from 3.6 – 4.5” acre-feet per acre, and “[t]his range is extremely important to the

15 determination,” because Plaintiff’s calculation of 3.94 acre-feet per acre would fall within this

16 range. (Pl. MSJ at 7-8.) At the hearing held on December 12, 2018, counsel for Plaintiff

17 confirmed that Plaintiff does not dispute that 3.6 – 4.5 acre-feet per acre is an appropriate range

18 for this determination. (ECF No. 25.) RMA also signified that the calculation of water applied

19 is the central issue to the GFP determination, noting that “[t]he key question and subject of this
20 GFP is whether or not adequate irrigation water was applied in 2014.” (AR 523.)

21          Given this, the critical question before the Court is whether the agency employed a

22 proper formula and figures in its calculation of the amount of water available to Plaintiff’s

23 orchard in 2014. This issue is addressed by the Court in the following section.

24          3.     Good Farming Practices Determination Issue No. 3- The Calculation of Water
                   Applied to Plaintiff’s Orchard
25

26          The Court finds the agency’s calculation of the water available to Plaintiff’s orchard in

27 2014 was a reasonable determination based on an industry-accepted formula published in the

28 scientific literature, and calculated using figures with an established basis in the record. RMA


                                                    24
 1 determined that Plaintiff failed to apply proper irrigation in 2014 through use of a formula

 2 contained in the California Microirrigation Pocket Guide published by the National Center for

 3 Appropriate Technology. (AR 526-27.) The formula is: Gross application of water (in acre

 4 inches per acre) = (GPM × Hours) ÷ (450 × Number of Acres). (AR 504.) RMA obtained the

 5 1,500 GPM figure from Plaintiff’s Pre-Acceptance Perennial Crop Inspection Report. (AR 526;

 6 AR 245.) RMA utilized the PG&E utility report for the fact that Plaintiff’s irrigation well pump

 7 ran for 1,349 hours in 2014. (AR 526; AR 277.) Plaintiff’s almond orchard encompassed a total

 8 of 194 acres. (AR 526; AR 246.) These numbers were entered into the formula to determine the

 9 amount of irrigation Plaintiff’s orchard received from Plaintiff’s well during the relevant time

10 period.

11           As noted previously in this opinion, RMA made an error in its calculation. Its calculation

12 of 458.3 divided by 194 results incorrectly in a figure of 2.94 acre-feet per acre, rather than the

13 correct result of 2.36 acre-feet per acre, when rounded.         (AR 527.) The Court finds this

14 miscalculation to be harmless error as it actually favors Plaintiff in the amount of water

15 calculated to have been applied to the orchard through irrigation and rainfall in the 2014 year.

16 (Def. Opp’n at 12; AR 527.) The Court also notes that in RHIS’s determination, it calculated a

17 figure of 2.36 acre-feet per acre for 2014, however it is not clear from the record if this is the

18 formula RHIS utilized. (Def. Opp’n at 12; AR 287.)

19           Plaintiff urges the Court to find that RMA was compelled to accept Plaintiff’s own

20 calculation of the water available to his orchard, rather than the formula it utilized. In Plaintiff’s

21 July 1, 2016 letter to RMA, Plaintiff provided his own calculation resulting in a figure of 3.94

22 acre-feet of water available to the orchard in 2014. (AR 270.) Defendant correctly points out

23 that the 2014 PG&E portion of the calculation (“347,360 KWH ÷ avg $110/kwh = 568.24 ac/ft”)

24 is incorrect because 347,360 divided by 110 equals 3,157.82, not 568.2. (Def. Opp’n at 8; AR

25 270.) Plaintiff’s attorney then offered a new calculation using the dollar amount of Plaintiff’s

26 PG&E bill, and factors provided by the farmer about the cost to pump an acre-foot of water. As
27 outlined above, Plaintiff’s clarification emailed to RMA on September 21, 2016, explained that

28 “$62,517.46 is the total paid to PG&E for the applicable well water being pumped,” which was


                                                     25
 1 converted to acre-feet of water by utilizing the figure of $110.00 as an average cost to pump an

 2 acre foot of water. (AR 274.) The email also states that the $110.00 figure is an “assumption []

 3 provided by the farmer based on prior PG&E bills for th[e] ranch and similar ranches and

 4 observations of water in the field [which] took into consideration a breakdown of off-peak, on-

 5 peak, and part-peak water which was separately calculated from the PG&E billings.” (Id.)

 6           Plaintiff argues that despite being provided with Plaintiff’s calculation and figures,

 7 “RMA appears to have rejected the information as it could not confirm if the method used was

 8 accurate,” and “[r]ather than seeking clarification, RMA simply disregarded the information.”

 9 (Pl. MSJ at 8.) The Court finds Plaintiff’s argument that Defendant did not consider the

10 submissions by Plaintiff or seek clarification before coming to its determination is without merit.

11 The record demonstrates that RMA in fact requested a further breakdown of the ‘steps’ taken in

12 calculating the well water that Plaintiff had provided in its July 1, 2016 letter. (AR 274.)

13 Plaintiff’s September 21, 2016 email providing clarification of the steps directly states that it is

14 in response to a request from RMA for “a further breakdown of the ‘steps’ taken in calculating

15 the well water.” (Id.) Additionally, before coming to its determination, the record demonstrates

16 that Defendant also permitted an extension of time for Plaintiff to submit expert declarations in

17 August of 2016. (AR 279-81.)

18           RMA considered the documents before it in the record along with the information

19 provided by Plaintiff, including documents submitted by Plaintiff urging RMA to use his
20 calculation of the water available to the almond orchard. In consideration of the information

21 before it, RMA decided that it could not base its calculation on the assumptions provided by

22 Plaintiff. Specifically, RMA noted that it had “requested additional information on how the 3.11

23 AF/acre was calculated,” and after reviewing Plaintiff’s response via the September 21, 2016

24 email, RMA determined that it “could not confirm if the method used was accurate.” (AR 525.)

25           The Court agrees with Defendant that Plaintiff’s calculation “relies on an entirely

26 unsupported ‘assumption’ about the dollar cost of pumping an acre-foot of water . . . a variable
27 that is the key to the entire calculation [and] is without any evidence to support it.” (Def. Opp’n

28 at 10.)     Plaintiff bears the burden under the insurance policy guidelines to document or


                                                    26
 1 demonstrate good irrigation practices. (AR 251.) The Court has reviewed the PG&E utility

 2 statement (AR 277), and cannot readily discern how Plaintiff came to the $110.00 figure in his

 3 calculations. The Court agrees with Defendant that Plaintiff fails to explain how RMA could

 4 have used the information contained in the PG&E utility bill to confirm the $110.00 assumption.

 5 Plaintiff’s explanation of how the figure was calculated lacks the precision that would allow the

 6 agency to understand how the figure was computed, let alone compel the agency or the Court to

 7 find that his calculation would be more valid then that employed by the agency. The Court does

 8 not know how the agency would confirm an assumption that is based on utility bills from

 9 “similar ranches” that do not appear in the record, and based on Plaintiff’s vague statement

10 regarding “observations of water in the field.” (Id.)

11          Plaintiff’s email to the agency also notes that “[t]he two experts that submitted

12 declarations reviewed all underlying data and this assumption and agreed that the calculation was

13 reasonable.” (Id.) Even considering the declarations submitted by Plaintiff, including the second

14 page of the Larry Maddox declaration that Plaintiff states is missing from the record, the Court

15 does not find that these materials make any difference to the review of RMA’s determination.

16 Specifically, Scott Nagra’s declaration does not address Plaintiff’s calculation of the $110.00

17 average cost to pump an acre foot of water.             (AR 280.)   Additionally, Larry Maddox’s

18 declaration fails to address how Plaintiff’s $110.00 figure is derived, and fails to substantiate its

19 accuracy in a manner that would compel the agency to accept the assumption. Mr. Maddox only
20 generally states that he reviewed the PG&E water pump bills, the water district bills relating to

21 purchased water, and the CIMIS Firebaugh temperature and rainfall data for 2015 and concluded

22 that he “agree[s] with [Plaintiff’s] statement that water available to the trees in crop year 2015

23 was 3.94 acre feet of water including (a) 568.24 acre feet of well water, (b) 83 acre feet of

24 purchased District Water and .58 acre feet of rain,” and that in his “opinion, there was ample

25 water available to care for the trees and carry a normal crop to harvest time.” (Agrall Decl. Ex.

26 B., at 85.) The Court notes that Mr. Maddox’s declaration refers to the year 2015, however
27 Plaintiff’s calculation relates to 2014.

28          RMA was reluctant to accept Plaintiff’s $110.00 assumption, and the declarations


                                                     27
 1 provide no analysis or specific basis for RMA to determine the accuracy of the $110.00 figure.

 2 This is particularly significant when considering Plaintiff is essentially arguing that RMA should

 3 have been compelled to use Plaintiff’s figures in lieu of the industry-accepted scientific formula

 4 from NCAT, which RMA utilized by by entering numbers derived directly from accurate sources

 5 in the record, such as the GPM obtained from Plaintiff’s Pre-Acceptance Perennial Crop

 6 Inspection Report (AR 245), and the number of hours the pump operated derived from the PG&E

 7 utility report (AR 277).

 8          Plaintiff has failed to meet the burden of demonstrating RMA’s decision to use the

 9 NCAT formula and its resulting calculation was arbitrary and capricious because he fails to show

10 why the agency should have been compelled to use his alternate calculation and assumption.

11 RMA did not “rel[y] on factors which Congress has not intended it to consider, entirely fail[] to

12 consider an important aspect of the problem, offer[] an explanation for its decision that runs

13 counter to the evidence before the agency, [n]or is [the decision] so implausible that it could not

14 be ascribed to a difference in view or the product of agency expertise.” Motor Vehicle Mfrs.

15 Ass'n of U.S. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). The agency’s

16 interpretation must be upheld if it is supported by the record and has a reasonable basis in law.

17 Unemployment Comp. Comm’n of Alaska v. Aragon, 329 U.S. 143, 153-54 (1946).

18          Again, and as particularly relevant to the decision to use the formula in question under

19 these circumstances, the Court’s deference is heightened where “analysis of the relevant
20 documents requires a high level of technical expertise,” and the Court “must defer to the

21 informed discretion of the responsible federal agencies.” Arizona Cattle Growers' Ass'n v. U.S.

22 Fish & Wildlife, Bureau of Land Mgmt., 273 F.3d 1229, 1236 (9th Cir. 2001) (quoting Central

23 Ariz. Water Conservation Dist. v. EPA, 990 F.2d 1531, 1539–40 (9th Cir.1993)). Upon review

24 of the scientific literature containing the formula, and records used to obtain the figures entered

25 into the formula that were relied upon by RMA in making its determination, the Court finds that

26 “the evidence in the administrative record permitted the agency to make the decision it did,” and
27 “the agency could reasonably have found the facts as it did.” City & Cty. of San Francisco v.

28 United States, 130 F.3d 873, 877 (9th Cir. 1997) (quoting Occidental Eng’g Co. v. INS, 753 F.2d


                                                    28
 1 766, 769-70 (9th Cir.1985)).

 2                                                  V.

 3                                   CONCLUSION AND ORDER

 4          The Court finds that the agency’s decision to uphold RHIS’s denial of the insurance

 5 claim through its good farming practices determination was not arbitrary, capricious, an abuse of

 6 discretion, or unsupported by substantial evidence. Spencer Enterprises, Inc. v. United States,

 7 345 F.3d 683, 693 (9th Cir. 2003). The Court is not unsympathetic to Plaintiff’s situation. He

 8 has successfully operated the orchard for many years, apparently without any failed crop years or

 9 major insurance claims for this orchard. Farmers form the backbone of the country, and are

10 especially integral to the community here in the central valley of California. Thomas Jefferson

11 once wrote to John Jay that: “Cultivators of the earth are the most valuable citizens. They are the

12 most vigorous, the most independent, the most virtuous, and they are tied to their country and

13 wedded to its liberty and interests by the most lasting bands.” United States v. Torlai, 728 F.3d

14 932, 934 (9th Cir. 2013) (quoting 8 The Papers of Thomas Jefferson 426 (Julian P. Boyd et al.

15 eds., Princeton University Press) (1950) (spelling modernized)).

16          However, the Court’s role in reviewing agency decisions is limited, particularly when the

17 decision involves scientific expertise. Plaintiff has not met his burden of demonstrating that

18 Defendant failed to consider the relevant factors in coming to its determination, or that the

19 agency’s decision runs counter to the evidence in the record. The Court finds Defendant duly
20 considered the relevant scientific literature, the information provided by Plaintiff, and other

21 materials in the record in coming to its determination.

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


                                                    29
 1          Based on the foregoing IT IS HEREBY ORDERED that:

 2          1.      Plaintiff’s motion for summary judgment is DENIED;

 3          2.      Defendant’s motion for summary judgment is GRANTED; and

 4          3.      The Clerk of the Court is DIRECTED to enter judgment in favor of Defendant

 5                  Federal Crop Insurance Corporation and against Plaintiff Kewal Singh.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        December 27, 2018
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   30
